Exhibit 10.4

 

INDEMNITY AGREEMENT

 

This Agreement made and entered into as of this 22nd day of January, 2009, by
and between Toreador Resources Corporation, a Delaware corporation (the
“Company”), and                        (“Indemnitee”), who is currently serving
the Company in the capacity of a director and/or officer thereof;

 

W I T N E S S E T H:

 

WHEREAS, several stockholders of the Company have separately sought the
resignation and replacement certain existing directors of the Company, including
the Chairman and the Chief Executive Officer;

 

WHEREAS, the Chairman and CEO have agreed to this request in exchange for the
Company’s entering into certain agreements, including separate Indemnity
Agreements in this form, with each;

 

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware and
the Restated Certificate of Incorporation of the Company, which set forth
certain provisions relating to the mandatory and permissive indemnification of,
and advancement of expenses to, officers and directors (among others) of a
Delaware corporation by such corporation, are specifically not exclusive of
other rights to which those indemnified thereunder may be entitled under any
bylaw, agreement, vote of stockholders or disinterested directors or otherwise;
and

 

WHEREAS, after due consideration and investigation of the terms and provisions
of this Agreement and the various other options available to the Company and the
Indemnitee in lieu thereof, the Board of Directors of the Company has determined
that the following Agreement is not only reasonable and prudent but necessary to
promote and ensure the best interests of the Company and its stockholders;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Indemnitee,
intending to be legally bound, do hereby agree as follows:

 

1.      Definitions.    As used in this Agreement:

 


(A)           “ENTERPRISE” SHALL MEAN ANY OTHER CORPORATION, LIMITED LIABILITY
COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN, ORGANIZATION
OR OTHER ENTERPRISE OF WHICH INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE
COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER,
FIDUCIARY, EMPLOYEE OR AGENT.


 


(B)           THE TERM “EXPENSES” INCLUDES, WITHOUT LIMITATION, ALL REASONABLE
ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS,
WITNESS FEES, TRAVEL EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS,
TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE

 

1

--------------------------------------------------------------------------------


 


FEES AND ALL OTHER DISBURSEMENTS OR EXPENSES OF THE TYPES CUSTOMARILY INCURRED
IN CONNECTION WITH PROSECUTING, DEFENDING, PREPARING TO PROSECUTE OR DEFEND,
INVESTIGATING, OR BEING OR PREPARING TO BE A WITNESS IN, OR OTHERWISE INVOLVED
IN, A PROCEEDING.  SHOULD ANY PAYMENTS BY THE COMPANY UNDER THIS AGREEMENT BE
DETERMINED TO BE SUBJECT TO ANY FEDERAL, STATE OR LOCAL INCOME OR EXCISE TAX,
EXPENSES WILL ALSO INCLUDE SUCH AMOUNTS AS ARE NECESSARY TO PLACE INDEMNITEE IN
THE SAME AFTER-TAX POSITION, AFTER GIVING EFFECT TO ALL APPLICABLE TAXES,
INDEMNITEE WOULD HAVE BEEN IN HAD SUCH TAX NOT HAVE BEEN DETERMINED TO APPLY TO
THOSE PAYMENTS.  EXPENSES ALSO SHALL INCLUDE (I) EXPENSES INCURRED IN CONNECTION
WITH ANY APPEAL RESULTING FROM ANY PROCEEDING, INCLUDING, WITHOUT LIMITATION,
THE PREMIUM, SECURITY FOR, AND OTHER COSTS RELATING TO ANY COST BOND,
SUPERSEDEAS BOND, OR OTHER APPEAL BOND OR ITS EQUIVALENT AND (II) EXPENSES
INCURRED BY INDEMNITEE IN CONNECTION WITH THE INTERPRETATION, ENFORCEMENT OR
DEFENSE OF INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT, BY LITIGATION OR OTHERWISE.


 


(C)           “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR A MEMBER OF A LAW FIRM,
THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND NEITHER PRESENTLY IS, NOR
IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO REPRESENT:  (I) THE COMPANY OR
INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH PARTY (OTHER THAN WITH RESPECT
TO MATTERS CONCERNING THE INDEMNITEE UNDER THIS AGREEMENT, OR OF OTHER
INDEMNITEES UNDER SIMILAR INDEMNIFICATION AGREEMENTS), OR (II) ANY OTHER PARTY
TO THE PROCEEDING GIVING RISE TO A CLAIM FOR INDEMNIFICATION HEREUNDER. 
NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT COUNSEL” SHALL NOT INCLUDE
ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN
PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN REPRESENTING EITHER THE COMPANY
OR INDEMNITEE IN AN ACTION TO DETERMINE INDEMNITEE’S RIGHTS UNDER THIS
AGREEMENT.  THE COMPANY AGREES TO PAY THE REASONABLE FEES AND EXPENSES OF THE
INDEPENDENT COUNSEL REFERRED TO ABOVE AND TO FULLY INDEMNIFY SUCH COUNSEL
AGAINST ANY AND ALL EXPENSES, CLAIMS, LIABILITIES AND DAMAGES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT PURSUANT HERETO.


 


(D)           “PROCEEDING” SHALL MEAN ANY THREATENED, PENDING OR COMPLETED
ACTION, SUIT, OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE,
ARBITRATIVE OR INVESTIGATIVE, ANY APPEAL IN SUCH AN ACTION, SUIT, OR PROCEEDING,
AND ANY INQUIRY OR INVESTIGATION THAT COULD LEAD TO SUCH AN ACTION, SUIT OR
PROCEEDING IRRESPECTIVE OF THE INITIATOR THEREOF.  THE FINAL DISPOSITION OF A
PROCEEDING SHALL BE AS DETERMINED BY A SETTLEMENT OR THE JUDGMENT OF A COURT OR
OTHER INVESTIGATIVE OR ADMINISTRATIVE BODY.  THE BOARD OF DIRECTORS SHALL NOT
MAKE A DETERMINATION AS TO THE FINAL DISPOSITION OF A PROCEEDING.


 


(E)           REFERENCES TO “FINES” SHALL INCLUDE ANY (I) EXCISE TAXES ASSESSED
WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN AND (II) PENALTIES; REFERENCES TO
“SERVING AT THE REQUEST OF THE COMPANY” SHALL INCLUDE ANY SERVICE AS A DIRECTOR,
OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT
WHICH IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, SUCH DIRECTOR, OFFICER,
TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT WITH
RESPECT TO AN ENTERPRISE; AND A PERSON WHO ACTS IN GOOD FAITH AND IN A MANNER HE
REASONABLY BELIEVED TO BE IN THE INTEREST OF THE ENTERPRISE SHALL BE DEEMED TO
HAVE ACTED IN A MANNER “NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY” AS
REFERRED TO IN THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 

2.      Indemnity in Third Party Proceedings.    The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if Indemnitee is
a party to or is threatened to be made a party to or is otherwise involved in
any Proceeding (other than a Proceeding by or in the right of the Company to
procure a judgment in its favor) by reason of the fact that Indemnitee is or was
a director and/or officer of the Company, or is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of an Enterprise, against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee (or on his behalf) in connection with such Proceeding or any claim,
issue or matter therein, provided it is determined pursuant to Section 7 of this
Agreement or by the court having jurisdiction in the matter, that Indemnitee
acted in good faith and in a manner that he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
Proceeding, had no reasonable cause to believe his conduct was unlawful.  The
termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner that he reasonably believed to be in or not opposed to the
best interests of the Company, or, with respect to any criminal Proceeding, had
no reasonable cause to believe that his conduct was unlawful.  Indemnitee shall
have the right to employ Indemnitee’s own legal counsel in any Proceeding for
which indemnification is available under this Section 2.

 

3.      Indemnity in Proceedings By or In the Right of the Company.    The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee is a party to or is threatened to be made a party to or
otherwise involved in any Proceeding by or in the right of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director and/or officer of the Company, or is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of an Enterprise, against all Expenses actually and
reasonably incurred by Indemnitee (or on his behalf) in connection with such
Proceeding provided it is determined pursuant to Section 7 of this Agreement or
by the court having jurisdiction in the matter, that Indemnitee acted in good
faith and in a manner that he reasonably believed to be in or not opposed to the
best interests of the Company, except that no indemnification shall be made
under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged to be liable to the Company unless and only
to the extent that the Delaware Court of Chancery or the court in which such
Proceeding was brought or is pending, shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses as the Delaware Court of Chancery or such other court shall deem
proper.  Indemnitee shall have the right to employ Indemnitee’s own legal
counsel in any Proceeding for which indemnification is available under this
Section 3.

 

4.      Indemnification for Expenses of a Witness.    Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of the
fact that Indemnitee is or was a director and/or officer of the Company, or is
or was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent of an Enterprise,
a witness in any Proceeding to which Indemnitee is not a party, he shall be

 

3

--------------------------------------------------------------------------------


 

indemnified against all Expenses actually and reasonably incurred by Indemnitee
(or on his behalf) in connection therewith.

 

5.      Indemnification for Expenses of Successful Party.    Notwithstanding any
other provision of this Agreement to the contrary, to the extent that Indemnitee
has been successful on the merits or otherwise in defense of any Proceeding
referred to in Sections 2 and/or 3 of this Agreement, or in defense of any
claim, issue or matter therein, including dismissal with or without prejudice,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee (or on his behalf) in connection therewith.  If
Indemnitee is not wholly successful in any Proceeding referred to in Sections 2
and/or 3 of this Agreement, but is successful on the merits or otherwise
(including dismissal with or without prejudice) as to one or more, but less than
all claims, issues or matters therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee (or on his behalf) in connection with each successfully
resolved claim, issue or matter.  For purposes of this Section 5, and without
limitation, the termination of any claim, issue or matter in any Proceeding
referred to in Sections 2 and/or 3 of this Agreement by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter.

 

6.      Advances of Expenses.    To the fullest extent permitted by applicable
law, the Expenses incurred by Indemnitee pursuant to Sections 2 and/or 3 of this
Agreement in connection with any Proceeding or any claim, issue or matter
therein shall be paid by the Company currently and in advance of the final
disposition of such Proceeding or any claim, issue or matter therein no later
than 10 days after receipt by the Company of a request for an Expense
advancement with appropriate documentation.  The undersigned Indemnitee hereby
undertakes to repay the advanced Expenses to the Company to the extent that it
is ultimately determined pursuant to Section 7, or, in the event the Indemnitee
elects to pursue other remedies pursuant to Section 9, that the undersigned
Indemnitee is not entitled to be indemnified therefor by the Company.  This
agreement of Indemnitee to repay is unsecured and interest free.

 


7.      PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.


 


(A)           TO OBTAIN INDEMNIFICATION UNDER THIS AGREEMENT, INDEMNITEE SHALL
SUBMIT TO THE COMPANY A WRITTEN REQUEST.


 


(B)           UPON WRITTEN REQUEST BY INDEMNITEE FOR INDEMNIFICATION PURSUANT TO
THIS AGREEMENT, A DETERMINATION, IF REQUIRED BY INDEPENDENT COUNSEL IN A WRITTEN
OPINION TO THE BOARD OF DIRECTORS OF THE COMPANY, A COPY OF WHICH SHALL BE
DELIVERED TO INDEMNITEE, SHALL BE OBTAINED BY THE COMPANY AT ITS EXPENSE; AND,
IF IT IS SO DETERMINED THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, PAYMENT
TO INDEMNITEE SHALL BE MADE WITHIN 10 DAYS AFTER SUCH DETERMINATION.  ANY COSTS
OR EXPENSES (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY INDEMNITEE
IN COOPERATING WITH THE PERSON, PERSONS OR ENTITY MAKING THE DETERMINATION
DISCUSSED IN THIS SECTION 7(B) WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION, SHALL BE BORNE BY THE COMPANY (IRRESPECTIVE OF THE
DETERMINATION AS TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE COMPANY
HEREBY INDEMNIFIES AND AGREES TO HOLD INDEMNITEE HARMLESS THEREFROM.

 

4

--------------------------------------------------------------------------------


 


(C)           THE INDEPENDENT COUNSEL SHALL BE SELECTED BY INDEMNITEE AND
INDEMNITEE SHALL GIVE WRITTEN NOTICE TO THE COMPANY ADVISING IT OF THE IDENTITY
OF THE INDEPENDENT COUNSEL SO SELECTED.  THE COMPANY MAY, WITHIN 10 DAYS AFTER
SUCH WRITTEN NOTICE OF SELECTION SHALL HAVE BEEN GIVEN, DELIVER TO THE
INDEMNITEE A WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED, HOWEVER, THAT SUCH
OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT COUNSEL SO
SELECTED DOES NOT MEET THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN
THIS AGREEMENT, AND THE OBJECTION SHALL SET FORTH WITH PARTICULARITY THE FACTUAL
BASIS OF SUCH ASSERTION.  ABSENT A PROPER AND TIMELY OBJECTION, THE PERSON SO
SELECTED SHALL ACT AS INDEPENDENT COUNSEL.  IF SUCH WRITTEN OBJECTION IS SO MADE
AND SUBSTANTIATED, THE INDEPENDENT COUNSEL SO SELECTED MAY NOT SERVE AS
INDEPENDENT COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT HAS
DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT.  IF, WITHIN 20 DAYS AFTER
SUBMISSION BY INDEMNITEE OF A WRITTEN REQUEST FOR INDEMNIFICATION PURSUANT TO
SECTION 7(B) HEREOF, NO INDEPENDENT COUNSEL SHALL HAVE BEEN SELECTED AND NOT
OBJECTED TO, EITHER THE COMPANY OR INDEMNITEE MAY PETITION THE DELAWARE COURT OF
CHANCERY OR OTHER COURT OF COMPETENT JURISDICTION FOR RESOLUTION OF ANY
OBJECTION WHICH SHALL HAVE BEEN MADE BY THE COMPANY OR INDEMNITEE TO THE OTHER’S
SELECTION OF INDEPENDENT COUNSEL AND/OR FOR THE APPOINTMENT AS INDEPENDENT
COUNSEL OF A PERSON SELECTED BY THE COURT OR BY SUCH OTHER PERSON AS THE COURT
SHALL DESIGNATE, AND THE PERSON WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO
RESOLVED OR THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT COUNSEL UNDER
SECTION 7(A) HEREOF.


 


(D)           INDEMNITEE WILL BE DEEMED A PARTY TO A PROCEEDING FOR ALL PURPOSES
HEREOF IF INDEMNITEE IS NAMED AS A DEFENDANT OR RESPONDENT IN A COMPLAINT OR
PETITION FOR RELIEF IN THAT PROCEEDING, REGARDLESS OF WHETHER INDEMNITEE IS EVER
SERVED WITH PROCESS OR MAKES AN APPEARANCE IN THAT PROCEEDING.


 


8.      PRESUMPTIONS AND EFFECT OF CERTAIN PROVISIONS.


 


(A)           IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION HEREUNDER, THE PERSON OR PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT IF INDEMNITEE HAS SUBMITTED A REQUEST FOR INDEMNIFICATION IN
ACCORDANCE WITH SECTION 7(A) OF THIS AGREEMENT, AND THE COMPANY SHALL HAVE THE
BURDEN OF PROOF IN OVERCOMING SUCH PRESUMPTION BY CLEAR AND CONVINCING
EVIDENCE.  NEITHER THE FAILURE OF THE INDEPENDENT COUNSEL TO HAVE MADE A
DETERMINATION PRIOR TO THE COMMENCEMENT OF SUCH ACTION PURSUANT TO THIS
AGREEMENT THAT INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES BECAUSE INDEMNITEE
HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL DETERMINATION BY THE 
INDEPENDENT COUNSEL THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF
CONDUCT, SHALL BE A DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT
INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT.


 


(B)           IF THE INDEPENDENT COUNSEL SHALL NOT HAVE MADE A DETERMINATION
WITHIN 30 DAYS AFTER RECEIPT BY THE COMPANY OF NOTICE THEREFOR, THE REQUISITE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL BE DEEMED TO HAVE BEEN
MADE AND INDEMNITEE SHALL BE ENTITLED TO SUCH INDEMNIFICATION.

 

5

--------------------------------------------------------------------------------



 


(C)                                  FOR PURPOSES OF ANY DETERMINATION OF
WHETHER INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER REASONABLY BELIEVED TO BE
IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY, AND, WITH RESPECT TO ANY
CRIMINAL PROCEEDING, INDEMNITEE HAD NO REASONABLE CAUSE TO BELIEVE HIS CONDUCT
WAS UNLAWFUL (COLLECTIVELY, “GOOD FAITH”), INDEMNITEE SHALL BE DEEMED TO HAVE
ACTED IN GOOD FAITH IF INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR BOOKS OF
ACCOUNT OF THE COMPANY AND ANY OTHER ENTERPRISE OF WHICH INDEMNITEE IS OR WAS
SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL
PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OR INFORMATION, OPINIONS,
REPORTS OR STATEMENTS, INCLUDING FINANCIAL STATEMENTS AND OTHER FINANCIAL
INFORMATION, CONCERNING THE COMPANY AND ANY OTHER ENTERPRISE OF WHICH INDEMNITEE
IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE,
GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OR ANY OTHER
PERSON WHICH WERE PREPARED OR SUPPLIED TO INDEMNITEE BY: (I) ONE OR MORE
OFFICERS OR EMPLOYEES OF THE COMPANY AND ANY ENTERPRISE OF WHICH INDEMNITEE IS
OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE,
GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT; (II) APPRAISERS,
ENGINEERS, INVESTMENT BANKERS, LEGAL COUNSEL OR OTHER PERSONS AS TO MATTERS
INDEMNITEE REASONABLY BELIEVED WERE WITHIN THE PROFESSIONAL OR EXPERT COMPETENCE
OF THOSE PERSONS; AND (III) ANY COMMITTEE OF THE BOARD OF DIRECTORS OR
EQUIVALENT MANAGING BODY OF THE COMPANY AND ANY OTHER ENTERPRISE OF WHICH
INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT
OF WHICH INDEMNITEE IS OR WAS, AT THE RELEVANT TIME, NOT A MEMBER.  THE
PROVISIONS OF THIS SECTION 8(C) SHALL NOT BE DEEMED TO BE EXCLUSIVE OR TO LIMIT
IN ANY WAY THE OTHER CIRCUMSTANCES IN WHICH THE INDEMNITEE MAY BE DEEMED TO HAVE
MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN THIS AGREEMENT.


 


(D)                                 THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO
ACT, OF ANY DIRECTOR, OFFICER, AGENT OR EMPLOYEE OF THE COMPANY AND ANY OTHER
ENTERPRISE OF WHICH INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY
AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY,
EMPLOYEE OR AGENT SHALL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING
THE RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT.


 


9.                   REMEDIES OF INDEMNITEE.


 


(A)                                  IN THE EVENT THAT (I) A DETERMINATION IS
MADE PURSUANT TO SECTION 7(B) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED
TO INDEMNIFICATION UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT
TIMELY MADE PURSUANT TO SECTION 6 OF THIS AGREEMENT, (III) NO DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 7(B) OF
THIS AGREEMENT WITHIN THE TIME PERIOD PROVIDED IN SECTION 8(B) AFTER RECEIPT BY
THE COMPANY OF THE REQUEST FOR INDEMNIFICATION, (IV) PAYMENT OF INDEMNIFICATION
IS NOT MADE PURSUANT TO SECTION 4, SECTION 5, THE LAST SENTENCE OF SECTION 7(B),
OR THE LAST SENTENCE OF SECTION 1(B) OF THIS AGREEMENT WITHIN 10 DAYS AFTER
RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFOR, OR (V) PAYMENT OF
INDEMNIFICATION PURSUANT TO SECTION 2 OR SECTION 3 OF THIS AGREEMENT IS NOT MADE
WITHIN 10 DAYS AFTER A DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS ENTITLED
TO INDEMNIFICATION, INDEMNITEE SHALL BE ENTITLED TO AN ADJUDICATION BY THE
DELAWARE COURT OF CHANCERY OF HIS ENTITLEMENT TO SUCH INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES AND APPEALS THEREFROM, CONCLUDING IN A FINAL


 


6

--------------------------------------------------------------------------------



 


AND UNAPPEALABLE JUDGMENT BY THE DELAWARE SUPREME COURT.  THE BOARD OF DIRECTORS
SHALL NOT MAKE A DETERMINATION AS TO THE FINAL DISPOSITION OF SUCH
ADJUDICATION.  THE COMPANY SHALL NOT OPPOSE INDEMNITEE’S RIGHT TO SEEK ANY SUCH
ADJUDICATION.


 


(B)                                 IN THE EVENT THAT A DETERMINATION SHALL HAVE
BEEN MADE PURSUANT TO SECTION 7(B) OF THIS AGREEMENT THAT INDEMNITEE IS NOT
ENTITLED TO INDEMNIFICATION, ANY JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS
SECTION 9 SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL ON THE MERITS
AND INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF THAT ADVERSE DETERMINATION.


 


(C)                                  IF A DETERMINATION SHALL HAVE BEEN MADE
PURSUANT TO SECTION 7(B) OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, THE COMPANY SHALL BE BOUND BY SUCH DETERMINATION IN ANY
JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 9, ABSENT (I) A
MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT
NECESSARY TO MAKE INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN
CONNECTION WITH THE REQUEST FOR INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH
INDEMNIFICATION UNDER APPLICABLE LAW.


 


(D)                                 IN THE EVENT THAT INDEMNITEE, PURSUANT TO
THIS SECTION 9, SEEKS A JUDICIAL ADJUDICATION OF HIS RIGHTS UNDER, OR TO RECOVER
DAMAGES FOR BREACH OF, THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO RECOVER
FROM THE COMPANY, AND SHALL BE INDEMNIFIED BY THE COMPANY AGAINST, ANY AND ALL
EXPENSES (OF THE TYPES DESCRIBED IN THE DEFINITION OF EXPENSES IN
SECTION 1(B) OF THIS AGREEMENT) ACTUALLY AND REASONABLY INCURRED BY HIM IN SUCH
JUDICIAL ADJUDICATION REGARDLESS OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED
TO BE ENTITLED TO SUCH INDEMNIFICATION.


 


(E)                                  THE COMPANY SHALL BE PRECLUDED FROM
ASSERTING IN ANY JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 9 THAT
THE PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING AND
ENFORCEABLE AND SHALL STIPULATE IN ANY SUCH COURT THAT THE COMPANY IS BOUND BY
ALL THE PROVISIONS OF THIS AGREEMENT.


 

10.            Indemnification and Advancement of Expenses Under this Agreement
Not Exclusive; Survival of Rights.    The rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may be entitled under
the Certificate of Incorporation or Bylaws of the Company, any other agreement,
any vote of stockholders or disinterested directors, the General Corporation Law
of the State of Delaware, or otherwise.  No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee prior to such amendment, alteration or repeal.  To the extent
that a change in the General Corporation Law of the State of Delaware, whether
by statute or judicial decision, permits greater indemnification or advancement
of Expenses than would be afforded currently under the Certificate of
Incorporation of the Company and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or

 

7

--------------------------------------------------------------------------------


 

employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

11.            Partial Indemnification.   If Indemnitee is entitled under any
provision of this Agreement to indemnification or to receive advancement by the
Company for a portion of the Expenses, judgments, fines, penalties or amounts
paid in settlement actually and reasonably incurred by Indemnitee (or on his
behalf) in connection with such Proceeding, or any claim, issue or matter
therein, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

12.            Rights Continued.    The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall continue as to
Indemnitee even though Indemnitee may have ceased to be a director or officer of
the Company and shall inure to the benefit of Indemnitee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

13.            No Construction as an Employment Agreement or Any Other
Commitment.    Nothing contained in this Agreement shall be construed as giving
Indemnitee any right to be retained in the employ or as an officer of the
Company or any of its subsidiaries, if Indemnitee currently serves as an officer
of the Company, or to be renominated or reelected as a director of the Company,
if Indemnitee currently serves as a director of the Company.

 

14.            Liability Insurance.    To the extent the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, trustees, general partners, managing members, fiduciaries, employees
or agents of the Company or any other Enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms, to the maximum extent of the coverage
available for any director, officer, trustee, general partner, managing member,
fiduciary, employee or agent under such policy or policies.

 

15.            No Duplication of Payments.    The Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
under this Agreement if, and to the extent that, Indemnitee has otherwise
actually received such payment under any contract, agreement or insurance
policy, the Certificate of Incorporation or Bylaws of the Company, or otherwise.

 

16.            Subrogation.    In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including without
limitation the execution of such documents as may be necessary to enable the
Company effectively to bring suit to enforce such rights.

 

17.            Exceptions.    Notwithstanding any other provision in this
Agreement, the Company shall not be obligated pursuant to the terms of this
Agreement, to (i) indemnify or advance Expenses to Indemnitee with respect to
any claim, issue or matter therein, brought or made by Indemnitee by way of
cross-claim, counter claim or the like, or (ii) indemnify Indemnitee with

 

8

--------------------------------------------------------------------------------


 

respect to any Proceeding in which final judgment is rendered against Indemnitee
for an accounting of profits made from the purchase and sale or the sale and
purchase by Indemnitee of securities of the Company pursuant to the provisions
of Section 16(b) of the Act.

 

18.            Notices.    Any notice or other communication required or
permitted to be given or made to the Company or Indemnitee pursuant to this
Agreement shall be given if made in writing and deposited in the United States
mail, with postage thereon prepaid, addressed to the person to whom such notice
or communication is directed at the address of such person on the records of the
Company, and such notice or communication shall be deemed given or made at the
time when the same shall be so deposited in the United States mail.  Any such
notice or communication to the Company shall be addressed to the Secretary of
the Company.

 

19.            Contractual Rights.    The right to be indemnified or to receive
advancement of Expenses under this Agreement (i) is a contract right based upon
good and valuable consideration, pursuant to which Indemnitee may sue, (ii) is
and is intended to be retroactive and shall be available as to events occurring
prior to the date of this Agreement and (iii) shall continue after any
rescission or restrictive modification of this Agreement as to events occurring
prior thereto.

 

20.            Severability.    If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby;  to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provisions held invalid, illegal or unenforceable; and
those provision or provisions held to be invalid, illegal or unenforceable for
any reason whatsoever shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto.

 

21.            Successors; Binding Agreement.    The Company shall require and
cause any successor (whether direct or indirect) by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that executes and delivers
the agreement provided for in this Section 21 or that otherwise becomes bound by
the terms and provisions of this Agreement by operation of law.  This Agreement
shall be binding upon the Company and its successors and assigns (including,
without limitation, any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company) and will inure to the benefit of Indemnitee (and Indemnitee’s
spouse, if Indemnitee resides in Texas or another community property state),
heirs, executors and administrators.

 

9

--------------------------------------------------------------------------------


 


22.            COUNTERPARTS, MODIFICATION, HEADINGS, GENDER.


 


(A)                                  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT, AND
EITHER PARTY HERETO MAY EXECUTE THIS AGREEMENT BY SIGNING ANY SUCH COUNTERPART.


 


(B)                                 NO PROVISIONS OF THIS AGREEMENT MAY BE
MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS
AGREED TO IN WRITING AND SIGNED BY INDEMNITEE AND AN APPROPRIATE OFFICER OF THE
COMPANY.  NO WAIVER BY ANY PARTY AT ANY TIME OF ANY BREACH BY ANY OTHER PARTY
OF, OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE
PERFORMED BY ANY OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR
PROVISIONS OR CONDITIONS AT THE SAME TIME OR AT ANY PRIOR OR SUBSEQUENT TIME.


 


(C)                                  SECTION HEADINGS ARE NOT TO BE CONSIDERED
PART OF THIS AGREEMENT, ARE SOLELY FOR CONVENIENCE OF REFERENCE, AND SHALL NOT
AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT OR ANY PROVISION SET
FORTH HEREIN.


 


(D)                                 PRONOUNS IN MASCULINE, FEMININE AND NEUTER
GENDERS SHALL BE CONSTRUED TO INCLUDE ANY OTHER GENDER, AND WORDS IN THE
SINGULAR FORM SHALL BE CONSTRUED TO INCLUDE THE PLURAL AND VICE VERSA, UNLESS
THE CONTEXT OTHERWISE REQUIRES.


 

23.            Exclusive Jurisdiction; Governing Law.    The Company and
Indemnitee agree that all disputes in any way relating to or arising under this
Agreement, including, without limitation, any action for advancement of Expenses
or indemnification, shall be litigated, if at all, exclusively in the Delaware
Court of Chancery, and if necessary, the corresponding appellate courts.  This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware applicable to contracts made and to be performed
in such state without giving effect to the principles of conflicts of laws.  The
Company and Indemnitee (i) expressly submit themselves to the personal
jurisdiction of the Delaware Court of Chancery for purposes of any action or
proceeding arising out of or in connection with this Agreement, (ii)  waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court of Chancery, and (iii) waive, and agree not to plead or to make,
any claim that any such action or proceeding brought in the Delaware Court of
Chancery has been brought in an improper or otherwise inconvenient forum.

 

24.            Duration of Agreement.    This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as a director and/or officer of the Company or director,
officer, trustee, general partner, managing member, fiduciary, employee or agent
of any other Enterprise which Indemnitee served at the request of the Company;
or (b) one year after the final, nonappealable termination of any Proceeding
then pending in respect of which Indemnitee is granted rights of indemnification
or advancement of Expenses hereunder and of any proceeding commenced by
Indemnitee pursuant to Section 9 of this Agreement relating thereto.

 

25.            Contribution.  If it is established, under Section 7 or
otherwise, that Indemnitee has the right to be indemnified under this Agreement
in respect of any claim, but that right is unenforceable by reason of applicable
law or public policy, then, to the fullest extent applicable

 

10

--------------------------------------------------------------------------------


 

law permits, the Company, in lieu of indemnifying or causing the indemnification
of Indemnitee under this Agreement, will contribute to the amount Indemnitee has
incurred, whether for judgments, fines, penalties, excise taxes, amounts paid or
to be paid in settlement or for Expenses reasonably incurred, in connection with
that Proceeding, in such proportion as is deemed fair and reasonable in light of
all the circumstances of that Proceeding in order to reflect:

 


(A)                                  THE RELATIVE BENEFITS INDEMNITEE AND THE
COMPANY HAVE RECEIVED AS A RESULT OF THE EVENT(S) OR TRANSACTIONS(S) GIVING RISE
TO THAT PROCEEDING; OR


 


(B)                                 THE RELATIVE FAULT OF INDEMNITEE AND OF THE
COMPANY AND ITS OTHER FUNCTIONARIES IN CONNECTION WITH THOSE EVENT(S) OR
TRANSACTION(S).


 


 

[remainder of page intentionally left blank; signatures on following page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the date and year first above written.

 

 

TOREADOR RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------